Citation Nr: 0328129	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-08 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from June 1981 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 RO decision that denied an 
increase in a 10 percent rating for residuals of a right 
wrist fracture.  


FINDINGS OF FACT

Residuals of a right wrist fracture (major upper extremity) 
are manifested by some limitation of motion; the wrist is not 
ankylosed.


CONCLUSION OF LAW

Residuals of a right wrist fracture are no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from June 1981 to April 
1995.  Service medical records show he is right handed.  In 
1985 he fractured his right wrist while playing basketball; 
the fracture reportedly was a greenstick type fracture of the 
distal aspect of either the radius or ulna.  The service 
medical records show routine treatment for the injury, 
without complications.  The 1994 service separation 
examination noted the upper extremities were normal.

A June 1995 RO decision granted service connection and a 
noncompensable rating for residuals of a right wrist 
fracture.  

VA medical records from 1999 and 2000 show complaints of 
right wrist pain.  Degenerative joint disease (arthritis) of 
the right wrist was assessed at times, but X-rays were 
negative for arthritis.  Studies in 2001 showed carpal tunnel 
syndrome of both wrists, for which splints were provided.

In February 2001, the RO increased to 10 percent the rating 
for residuals of a right wrist fracture.

In March 2001, the veteran filed a claim for an increased 
rating for residuals of a right wrist fracture.

The veteran was given a VA examination in April 2001.  He 
described having stiffness and pain of the right wrist.  
History included an old right wrist fracture, as well as EMG 
findings of bilateral carpal tunnel syndrome.  On objective 
examination, there were no anatomical defects, swelling, or 
edema of the right wrist.  Strength in the right wrist was 
4/5, compared to 5/5 on the left.  He could make a fist and 
oppose fingers to thumbs.  He had no calluses on his hands or 
wrist area.  He did have positive signs for carpal tunnel 
syndrome (positive Tinel's sign and Phalen's maneuver).  He 
had some fine tremors of the right wrist when asked to do 
range of motion.  Dorsiflexion of the right wrist was 0 to 50 
degrees; palmar flexion was 0 to 60 degrees; radial deviation 
was 0 to 10 degrees; ulnar deviation was 0 to 30 degrees.  
All of these motions were with moderate limitation due to 
pain.  These motions were more restricted than the same 
motions on the left wrist.  The diagnosis was bilateral 
carpal tunnel syndrome.  

Ongoing VA medical records show treatment of various 
ailments, including a right wrist problem.  Following an MRI 
study of the right wrist in November 2001, it was felt there 
were some degenerative changes.  He thereafter received 
physical therapy for the right wrist problem.  On physical 
therapy evaluation in February 2002, there was right wrist 
flexion of 60 degrees and extension of 65 degrees; radial and 
ulnar deviation were within normal limits.  Right-hand grip 
was decreased.  On evaluation in March 2002, after a period 
of therapy, right hand grip had increased, and he continued 
to complain of some pain.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Necessary medical 
records and examinations have been obtained.  The notice and 
duty to assist provisions of the law are satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran is right handed; thus, his right wrist involves 
his major or dominant upper extremity.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of motion of the major wrist is rated 10 percent 
when palmar flexion is limited in line with forearm, or when 
dorsiflexion is less than 15 degrees.  This is the maximum 
rating for limitation of wrist motion.  38 C.F.R. § 4.71a, 
Code 5215. 

Higher ratings are permitted when a wrist is ankylosed (i.e., 
fixed in one position).  As to the major wrist, a 30 percent 
rating is assigned when the wrist is ankylosed in a favorable 
position of 20 to 30 degrees of dorsiflexion.  38 C.F.R. 
§ 71a, Code 5214.

The recent medical evidence shows some limitation of motion 
of the right wrist.  There are conflicting findings as to 
whether there is arthritis of the right wrist, but it may be 
assumed that such exists and is part of the service-connected 
residuals of a right wrist fracture.  The veteran also has 
been found to have bilateral carpal tunnel syndrome which is 
non-service-connected.  Even assuming that all current right 
wrist limitation of motion is part of the service-connected 
residuals of a right wrist fracture, no more than a 10 
percent rating may be assigned for limitation of wrist motion 
under Code 5215.  The effects of pain on motion do not permit 
a higher rating, since 10 percent is the maximum rating for 
limitation of wrist motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
Spencer v. West, 13 Vet.App. 376 (2000).  For a higher rating 
under Code 5214, the right wrist would have to be ankylosed 
(fixed in one position) to the required degree, but the 
veteran's right wrist is not ankylosed (there is some 
remaining motion of the wrist).

The weight of the credible evidence shows that the service-
connected residuals of a right wrist fracture are no more 
than 10 percent disabling.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).






ORDER

An increased rating for residuals of a right wrist fracture 
is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



